Citation Nr: 0728502	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for liver disease, to 
include hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  He also had Army Reserve and Air Force Reserve duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for diabetes and liver disease.  The 
veteran previously had an appeal pending for service 
connection for bilateral hearing loss.  That issue was 
resolved when the RO granted service connection for bilateral 
hearing loss in a March 2007 rating decision.


FINDINGS OF FACT

1.  The veteran has diabetes mellitus that was diagnosed many 
years after his service.

2.  The veteran did not serve in or near the Republic of 
Vietnam.

3.  The veteran has chronic hepatitis C.

4.  It is at least as likely as not that some of the 
veteran's actions during service, including sexual contact 
with many partners, exposed him to the hepatitis C virus.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The veteran's hepatitis C was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.301, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and November 2005.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection.  The claims were 
subsequently readjudicated in a June 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notices did not inform the veteran of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequacy of the VCAA notice as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the claim for service 
connection for diabetes.  No rating or effective date will be 
assigned, so there is no possibility of prejudice to the 
veteran on the matters of a rating or an effective date for 
that disease.  The Board grants herein the claim for service 
connection for hepatitis C.  The RO will address the matters 
of a rating and an effective date when it effectuates the 
grant of the claim.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran had VA medical examinations in February 2007.  He 
has had a meaningful opportunity to participate in the 
processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.


Service Connection for Diabetes

The veteran is seeking service connection for diabetes that 
was diagnosed after service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  In addition, certain chronic 
disabilities, including diabetes, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran did not have service in the Republic of Vietnam, 
so laws governing the presumption of service connection based 
on exposure to certain herbicide agents do not apply in this 
case.  The veteran's service medical records are silent for 
diabetes.  On the veteran's May 1975 service separation 
examination, urinalysis was negative for sugar.

The claims file contains records of VA outpatient treatment 
of the veteran, dated from 1998 forward.  The records 
indicate that as of 1998 he had been diagnosed with type II 
diabetes mellitus.  He has had ongoing VA treatment for 
diabetes.  In his September 2001 claim for VA benefits, the 
veteran indicated that his diabetes had begun in 1975.

In August 2004, the veteran had a travel board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  The 
veteran reported that his diabetes had been diagnosed after 
service, about four or five years prior to the hearing.  He 
indicated that his diabetes was treated at a VA medical 
center.  He stated that the treating physicians had not told 
him that the diabetes might have started during his service.

On VA medical examination in February 2007, the veteran 
reported that he had been diagnosed with diabetes about ten 
years earlier, and that he had experienced symptoms such as 
worsening vision, polyuria, and polydipsia for about two 
years before the diagnosis.  The veteran reported a family 
history of diabetes in a parent, three siblings, and an adult 
child.  With respect to the etiology of the veteran's 
diabetes, the examining physician stated:

[T]here is no historic evidence to 
support the development of diabetes while 
the veteran was on active duty, or for at 
least 1 year after military discharge.  
He does not have a history of Agent 
Orange exposure.  Therefore, it is 
unlikely that the current diabetes 
mellitus is related to the veteran's 
period of active duty military service.

The veteran's diabetes was diagnosed many years after his 
service.  There is no evidence that his diabetes became 
manifest during his service or the year following his 
service.  There is no medical finding or opinion supporting 
any link between the veteran's diabetes and disease, injury, 
or other events during the veteran's service.  The 
preponderance of the evidence is against service connection 
for diabetes.

Service Connection for Liver Disease

The veteran has hepatitis C that was diagnosed many years 
after his service.  The list of chronic disabilities, under 
38 C.F.R. § 3.309, for which service connection may be 
presumed if manifest to a compensable degree within one year 
of discharge from service, includes cirrhosis of the liver, 
but does not include hepatitis.

The veteran's service medical records show that he was seen 
on two occasions for stomach discomfort.  No liver disorder 
or other chronic digestive system disorder was noted on the 
report of his May 1975 service separation examination.

Records of VA outpatient treatment of the veteran reflect 
that he was diagnosed in September 2000 with hepatitis, not 
otherwise specified.  In December 2000, the diagnosis was 
changed to chronic hepatitis C.  The veteran has had ongoing 
VA treatment for hepatitis C.  In his September 2001 claim 
for benefits, the veteran indicated that he had an unknown 
liver disease that had begun in 1982.

In the August 2004 hearing, the veteran reported that he was 
not treated during service for liver disease.  He stated that 
his liver disease was discovered after service, in testing 
performed at a VA medical center, about three to five years 
prior to the hearing.  He related that treating physicians 
had told him that his liver disease might or might not be 
related to his service.

On VA medical examination in February 2007, the veteran 
reported that he was diagnosed with hepatitis C in a 
screening in the early 1990s.  He stated that he had chronic 
symptoms, including easy fatigability, shortness of breath 
with mild exertion, nausea, abdominal pains, and joint aches.  
With regard to risk factors for hepatitis C, the veteran 
reported that he did not have a history of blood transfusion, 
occupational or combat exposure to blood, hemodialysis, 
tattoos, or body piercings.  He stated that he did have a 
history of intranasal cocaine use, last used about fifteen 
years earlier; of multiple sexual partners, including 
frequenting prositutes in Europe in 1973 to 1975; of 
intemperate alcohol use, which he had quit in about 1997; and 
of extensive injection use of heroin, beginning during 
service in 1974, and continuing until about 1988.  With 
respect to the possible etiology of the veteran's chronic 
hepatitis C, the examining physician provided the following 
analysis:

There is no laboratory evidence of 
hepatitis occurring during the veteran's 
period of active duty military service.  
However, he has a long history of 
behavior which placed him at risk for 
exposure to hepatitis C, including 
injection drug use and sexual 
promiscuity.  By his report, these 
behaviors began in 1973, while the 
veteran was serving in Germany, and 
continued for many years following his 
return to the United States and to 
civilian life.  His exposure to the 
hepatitis C virus could theoretically 
have occurred at any time during his 
period of high risk behavior, which 
spanned from 1973 to ~1988.  Therefore, 
it is at least as likely as not that the 
veteran's chronic hepatitis C infection 
is related to his active duty military 
service.

VA regulations address whether service connection may be 
granted for disabilities incurred as a result of the abuse of 
illegal drugs.  Direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's misconduct, or, for 
claims filed after October 31, 1990, the result of the 
veteran's abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  
VA has defined drug abuse to include the use of illegal 
drugs.  38 C.F.R. § 3.301(d).  The veteran's claim was filed 
after 1990, so service connection cannot be granted for his 
hepatitis C if it resulted from his injection use of heroin.

Several risk factors for hepatitis C, however, have been 
identified in the veteran's history.  The VA examiner 
emphasized both injection drug use and sexual promiscuity 
begun during service as likely risk factors for exposure of 
the veteran to hepatitis C.  The examiner found an equivocal 
likelihood that the hepatitis C exposure occurred during 
service based on both the injection of drugs and the sexual 
behavior.  Sexual activity is not a bar to service 
connection.  See 38 C.F.R. § 3.301(c)(1).  The opinion of the 
VA medical examiner supports a connection between risky 
behavior during service and the development of hepatitis C, 
and some of that risky behavior was not of a type that is a 
bar to service connection.  Giving the benefit of the doubt 
to the claimant, the Board grants the appeal for service 
connection for hepatitis C.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hepatitis C is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


